Per Curiam.
General Motion for a new trial in an action of negligence.
The evidence brought forward warrants the finding that as plaintiff, on February 6,1941, drove his automobile along the right lane of State Street in Bangor, the defendant, although he observed his approach, entered the highway with his car from a connecting private road without yielding the right of way as required by Section 8, Chapter 29, R. S. It not being made to appear that the finding of the jury, indicated by their verdict, that the negligence of the defendant was the sole proximate cause of the collision which resulted was manifestly wrong or that the damages were excessive the mandate is,

Motion overruled.